Citation Nr: 0638258	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from November 10 to 
December 11, 2003.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  A low back disability is not attributable to service.

2.  Bilateral pes planus was aggravated by service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 U.S.C.A. §§ 3.159, 3.303 (2006).

2.  Bilateral pes planus was aggravated by service.  
38 U.S.C.A. §§ 1110, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in January and March 2004 essentially complied with statutory 
notice requirements as outlined above, except as to the 
Dingess/Hartman requirements.  Therein, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
his claims, and identified the relevant records to his 
claims.  There is no requirement that the RO use specific 
language, rather it is the intent that the claimant be given 
a meaningful opportunity to participate in the claims 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Thus, the Board finds that VA met its duty to notify the 
claimant of his rights and responsibilities under the VCAA.

As for the error in not providing the Dingess/Hartman 
requirements to the appellant, the Board finds that this 
error is harmless.  In the case of his back claim, the error 
is nonprejudicial because the weight of the evidence is 
against his claim and this outcome would not be changed even 
were proper notice given.  As for the foot claim, the error 
is harmless because there is no evidence that any failure on 
the part of VA to provide notice of the disability rating and 
effective date elements reasonably affects the outcome of the 
pes planus claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed.Cir. 1998); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  We note, by law, in a grant of service 
connection, the effective date can be no earlier than the 
date of receipt of the claim and, as such, there is no 
additional relevant evidence to be obtained.  The effective 
date of an award of compensation based on an original claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2006).  Therefore, even if evidence did exist pre- 
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  Accordingly, the Board finds that the 
Dingess/Hartman deficiency in the VCAA notice for pes planus 
is harmless error.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records have been associated with the claims folder.  
Additionally, the appellant was afforded a VA examination in 
March 2004 and the opportunity to appear for a hearing.  The 
appellant exercised his right to have a travel board hearing.  
However, he failed to report without explanation for that 
hearing, and there has been no further contact from the 
appellant.  Also, the appellant reports no other treatment 
for the claimed conditions other than that received in 
service.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

A.  Low Back

The appellant seeks service connection for a low back 
disability.  Service medical records are negative for back 
complaints or abnormal back pathology.  The appellant reports 
that he was denied treatment for his back in service although 
he reported experiencing problems.  On VA examination in 
March 2004, the appellant indicated that he had back pain 
associated with foot pain during physical training in 
service.  Back strain with limited motion was diagnosed.  An 
x-ray was normal.

In weighing the appellant's statements, service medical 
records, and report of VA examination dated March 2004, the 
Board concludes that the preponderance of the evidence is 
against service connection for a back disability.  While back 
strain was diagnosed in March 2004, there is no documented 
evidence of back strain in service and no competent evidence 
of a nexus between the current diagnosis and service.  We 
note that the appellant is not competent to provide a medical 
opinion as to the cause of back strain.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  
Additionally, an x-ray study is negative for arthritis of the 
back and, therefore, presumptive service connection is not 
warranted.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Bilateral Pes Planus

The appellant contends that his pes planus was aggravated by 
service.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. §§ 1111, 1137 (West 2002). The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003).  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 
Wagner, supra.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, supra.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service. Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2006).

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2006);  Wagner, supra.  In 
that case, 38 U.S.C.A. § 1153 applies and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Jensen, supra; 38 C.F.R. § 3.306.

Here, the service entrance medical examination report 
reflects a diagnosis of moderate flat feet, asymptomatic and 
not disqualifying.  Thereafter, service medical records show 
that the appellant complained of and was treated for foot 
problems.  On December 1, 2003, he was examined in podiatry.  
X-rays of the feet were within normal limits.  There was 
tenderness to palpation.  Mild pes planus (flexible) was 
assessed.  The administrative separation process was 
initiated on this date.  It was noted that the appellant had 
3 weeks of basic military training, his condition existed 
prior to enlistment, and that his condition was aggravated by 
activity.  The appellant denied civilian medical care prior 
to enlistment, including knowledge of any foot disorder.

On December 23, 2003, the appellant filed a claim for service 
connection for pes planus.  He reported that he never had any 
problems with his feet prior to service and that his 
condition was aggravated by service.  He stated that he was 
in pain.

On VA examination in March 2004, the appellant, age 18, 
reported a history of foot pain beginning in service, treated 
with insoles and corrective shoes along with Motrin without 
relief.  He stated that the pain was present with running, 
standing, walking, and even sitting for long periods of time.  
He further stated that he can only wear slippers now as dress 
and tennis shoes cause foot pain.  Examination showed a 
symmetrical and reciprocal gait, with complaints of bilateral 
foot pain.  There was mild mid-foot deformity and tenderness 
along the medial arch on manipulation bilaterally.  No other 
abnormalities of the feet were seen.  The appellant 
complained of increased pain in the medial arch bilaterally 
with repeated toe rising and heel rising.  X-rays were 
normal.  The diagnosis was pes planus with no limitation of 
motion.

As the competent medical evidence shows that pes planus 
existed at the time of the appellant's entrance into service, 
the evidence of record constitutes clear and unmistakable 
evidence that the condition preexisted service.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Thus, the presumption of 
soundness is rebutted.  The question now turns to whether pes 
planus was aggravated beyond the normal progression during 
service.

In the present case, the Board concludes that the evidence 
supports service connection for pes planus.  The condition 
was asymptomatic on entrance and became symptomatic, 
necessitating release, during service.  The appellant reports 
continuing symptoms of foot pain.  The appellant reported 
continued foot pain on his application for VA compensation 
and on VA examination in March 2004.  These complaints must 
be viewed as credible since there is no evidence to suggest 
otherwise and we note that the appellant is competent to 
report symptoms of pain, which are supported by VA 
examination findings for tenderness on manipulation and mild 
mid-foot deformity.  See 38 C.F.R. § 3.303(b); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the 
medical evidence appears to indicate that the veteran 
experienced episodes of pain that are not temporary in 
nature, an indication of a permanent worsening.  While 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service," the underlying condition, as contrasted with 
symptoms, appears to have worsened in the appellant's case.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  As the appellant was completely 
unaware of his foot condition prior to service, and it was 
described as asymptomatic, whereas he now has symptomatic pes 
planus, characterized by subjective complaints of persistent 
foot pain and findings for tenderness on manipulation, it 
cannot be said that there is not "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Supporting the decision of the Board is the in-service 
notation that the condition had been aggravated by activity.

Accordingly, the claim, based on aggravation, is granted.

Lastly, the Board notes that the AOJ could have sought a 
medical opinion regarding the issue of aggravation, but did 
not.  The Board is under an obligation to base the decision 
on the evidence of record.  The Board cannot make an 
unsupported determination that there has not been an increase 
in severity when the disability has changed from asymptomatic 
to symptomatic.  Similarly, there is noting in this file 
addressing natural progress.



ORDER

Service connection for a back disability is denied.

Service connection for bilateral pes planus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


